Title: To George Washington from John Coulter, 23 December 1790
From: Coulter, John
To: Washington, George



Sir
Balt[imo]re Town Decr 23d 1790

In the probability that Congress will enact a general Quarantine Law this session & that a Health Officer or Visiting Physician will be appointed for this Port; I beg leave to offer myself for your Excellency’s Approbation.
I am one of the Oldest Practitionors in this Town, & my Residence being at the Point, is a Situation most suitable for exercising the Duties of such an Office.
My public Services, I hope will be found not inferior to any that may apply; & I have no doubt of obtaining Letters, from Gentlemen well acquainted with them as soon as such may become necessary.
I beg, Sir, you will excuse the Liberty I have taken at so early a Stage of the Business, & I hope it will not be consider’d premature, as there are some others desirous of the Appointment who no doubt will be proferring their Claims. If Doctr McHenry can be so far drawn into public Life as to write a public Letter, I have Reason to expect from his knowing my Services in the public Revolutions, & his well known Character, that he will not refuse me his Testimony—I am with the highest Respect & most sincere Attachment your Excellency’s Obedt Hble Sert

John Coulter

